                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                                     3:98-cr-244-GCM-1

UNITED STATES OF AMERICA,            )
                                     )
            Plaintiff,               )
                                     )
vs.                                  )
                                     )                ORDER OF INSTRUCTIONS
REGINALD ANTHONY FALICE,             )
                                     )
            Defendant.               )
____________________________________ )

       THIS MATTER is before the Court on pro se Defendant’s “Motion[] Court to Review

of Sentence Pursuant 18 U.S.C. § 3742,” (Doc. No. 315), and Motion “Pursuant [to] 18 USC §

924(c),” (Doc. No. 317), which have been docketed as Motions in this criminal case.

       In the “Motion[] Court to Review,” Defendant cites Rule 60(b)(4), 18 U.S.C. § 3742,

Article 1 § 9 of the United States Constitution, and 18 U.S.C. § 924, and asks the Court to

“reverse/vacate SENTENCE.” (Doc. No. 315 at 3). Rule 60(b) of the Federal Rules of Civil

Procedure provides that “[o]n just terms, the court may relieve a party … from a final judgment,

order, or proceeding” for any of five specified reasons or for “any other reason that justifies

relief.” Defendant’s Motion does not specify the final judgment, order, or proceeding from which

he seeks relief. If his Motion seeks to reopen direct review of the Judgment in his criminal case,

the Motion fails because the Federal Rules of Civil Procedure, including Rule 60(b), do not

apply to criminal cases. See Fed. R. Civ. P. 1. Defendant’s citation to § 3742 is unavailing

because he already filed a direct criminal appeal and, in any event, § 3742 does not grant

jurisdiction to a district court to review a final sentence. See United States v. Early, 27 F.3d 140,

142 (5th Cir. 1994) (Section 3742 “does not provide a jurisdictional basis for [a] motion to

                                                  1
reduce. The provisions for modification of a sentence under § 3742 are available to a defendant

only upon direct appeal of a sentence or conviction.”); United States v. Auman, 8 F.3d 1268,

1271 (8th Cir. 1993) (Sections 3742(a)(1) and (a)(2) “are the basis for appellate review of a

district court’s sentencing decisions. These sections do not grant jurisdiction to a district court to

review a final sentence.”). Because Defendant seeks to collaterally attack his Judgment, the

Motion will be construed as a Motion to Vacate pursuant to 28 U.S.C. § 2255. See generally 28

U.S.C. § 2255(a) (prisoner in federal custody may move the court which imposed his sentence to

vacate, set aside, or correct the sentence if it was imposed in violation of federal constitutional or

statutory law, was imposed without proper jurisdiction, is in excess of the maximum authorized

by law, or is otherwise subject to collateral attack); United States v. Winestock, 340 F.3d 200 (4th

Cir. 2003) (a motion directly attacking a prisoner’s conviction or sentence is generally a § 2255

petition).

        In the Motion “Pursuant to 18 U.S.C. § 924(c),” Defendant argues that “a newly

promulgated ruling … by the supreme court and other lower courts” found § 924(c)

“unconstitutionally vague,” that the “recent ruling is NEWLY discovered evidence,” that the

conviction and sentence are therefore based on unconstitutional law, and that he should be

granted a “new trial or otherwise, alternative, relief….” (Doc. No. 317 at 1). This Motion, too,

seeks to collaterally attack the conviction and sentence and will also be construed as § 2255

Motion to Vacate. 28 U.S.C. § 2255; Winestock, 340 F.3d at 200.

        The Clerk of Court will be instructed to open two new civil cases and docket each of

these Motions as a new § 2255 Motion to Vacate.

        IT IS, THEREFORE, ORDERED that the Clerk of Court shall docket Defendant’s

“Motions Court to Review of Sentence Pursuant 18 U.S.C. § 3742,” (Doc. No. 315), and Motion

                                                  2
“Pursuant [to] 18 USC § 924(c),” (Doc. No. 317), as § 2255 Motions to Vacate in two new civil

cases.



                                        Signed: August 14, 2019




                                               3
